Case 2:20-cv-09555-RGK-E Document 13-10 Filed 11/16/20 Page 1 of 3 Page ID #:378




                                              EXHIBIT 3
Case 2:20-cv-09555-RGK-E Document 13-10 Filed 11/16/20 Page 2 of 3 Page ID #:379




San Francisco, CA    EKO FIRM RESUME
415.635.0631
                     Erickson Kramer Osborne LLP launched in April 2020. Partners Julie C. Erickson,
eko.law
                     Elizabeth A. Kramer, and Kevin Osborne formed the new firm to unite their
                     collective experience and expertise in a wide range of plaintiff-side litigation.
                     EKO specializes in consumer protection, workers’ rights, financial fraud, sexual
                     abuse, privacy violations, and elder abuse.


                     REPRESENTATIVE MATTERS

                     Julie Erickson
                     Harrington v. Blue Shield: $23+ million settlement
                     Felser v. Blue Cross: $18+ million settlement
                     Camp v. Instacart: $4+ million settlement
                     Matias v. Star-J Trucking: $1+ million verdict

                     Elizabeth Kramer
                     In re USC Student Health Center Sexual Abuse Litigation: $215 million
                     In re Oppenheimer Rochester Funds Securities Litigation (CA Fund): $ 50+ million
                     In re Lenovo Adware Consumer Fraud Litigation: $8+ million
                     In re HP Printer Firmware Update Consumer Fraud Litigation: $1.5 million

                     Kevin Osborne
                     In Re Ghost Ship Fire Litigation: $33+ million settlement (+ additional
                     confidential funds)
                     Fraley v. Facebook: $20 million settlement
                     Banco de México v. Orient Fisheries, Inc.: $16 million summary judgment
                     Carducci v. Wells Fargo: $10 million settlement
                     Gonzales v. Home Depot: $8 million settlement
                     Camp v. Instacart: $4+ million settlement
                     Matias v. Star-J Trucking: $1+ million verdict
                     Frias v. California Materials: $2+ million verdict
                     Reclusado v. Smith: $2+ million verdict
Case 2:20-cv-09555-RGK-E Document 13-10 Filed 11/16/20 Page 3 of 3 Page ID #:380




                     RECOGNITION

                     EKO partners are recognized as among the most skilled in complex litigation
                     and trial advocacy by the National Trial Lawyers, Thompson Reuters Super
                     Lawyers, Best Lawyers In America, and others.

                     Recent accolades include: Top Rated Class Action & Mass Torts Attorney
                     in San Francisco (Super Lawyers), Top Rated Civil Litigation Attorney in
                     San Francisco (Super Lawyers), Top 10 Wage & Hour Trial Lawyers in California
                     (National Trial Lawyers), Outstanding New Lawyer of the Year Finalist
                     (San Francisco Trial Lawyers Association) Top 40 Under 40 (National Trial
                     Lawyers) Northern California Rising Star (Super Lawyers) Top 100 Civil Plaintiff
                     Lawyers (National Trial Lawyers), and Trial Lawyer of the Year Nominee (San
                     Francisco Trial Lawyers Association).
